Citation Nr: 0511206	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of a bilateral hearing loss disability with 
tympanic sclerosis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1976 to May 
2001.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in February 2005.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing before the undersigned Veterans Law Judge, the 
appellant stated he was being treated at a VA facility.  
Transcript at 2-3 (2005).  The records of treatment have not 
been associated with the claims file.  The Board notes that 
to the extent the appellant asserts that his most recent VA 
examination was in February 2003, a VA examination report, 
dated in August 2004, has been associated with the claims 
file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should obtain any 
unobtained, relevant VA treatment 
records.  Any pertinent records obtained 
should be associated with the claims 
file.  

2.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



